Case: 12-12425    Date Filed: 11/14/2012         Page: 1 of 6

                                                                 [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-12425
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:10-cv-02495-MAP


LEAH LEIGH,

                                                                   Plaintiff-Appellant,


                                       versus


COMMISSIONER OF SOCIAL SECURITY,

                       lllllllllllllllllllllllllllllllllll        Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________
                          (November 14, 2012)

Before TJOFLAT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
                Case: 12-12425        Date Filed: 11/14/2012       Page: 2 of 6

       Leah Leigh applied for disability insurance benefits under Titles II and

XVIII of the Social Security Act (“SAA”), asserting that she became unable to

work due to her disabling condition on June 10, 1994. After a series of

proceedings, an Administrative Law Judge (“ALJ”) found her not disabled.1 After

the Commissioner denied the requested benefits, Leigh appealed to the District

Court. She now appeals the District Court’s order affirming the Commissioner’s

decision. At issue is whether substantial evidence supported the ALJ’s finding

that Leigh could perform a significant number of existing jobs in the national

economy based on the testimony of a vocational expert (“VE”).

       The ALJ posed a hypothetical question to a VE about whether a claimant

with Leigh’s impairments, which limited her to “simple, routine, repetitive tasks”,

could perform jobs in the United States. The VE testified that such a person could

work as a small parts assembler, a ticket seller, and a file clerk or office helper.

The ALJ relied on the VE’s testimony in finding that Leigh could perform other

jobs in the United States and, thus, was not disabled.




       1
          The ALJ’s findings regarding Leigh’s ailments are not contested. The ALJ found that
Leigh suffered from carpal tunnel syndrome and lateral epicondylitis of the upper right extremity,
degenerative changes of the left ankle, cervical sprain with some degenerative disease,
irregularities at the coccyx, asthma, gastroesophageal reflux disease, hepatis C, irritable bowell
syndrome, and adjustment disorder with depressed mood.

                                                2
              Case: 12-12425     Date Filed: 11/14/2012    Page: 3 of 6

      On appeal, Leigh argues that the VE’s testimony conflicted with the

Dictionary of Occupational Titles (“DOT”) because the required reasoning levels

for the three jobs the VE identified did not conform to the limitation that she could

only perform simple, routine, repetitive tasks. She argues that, under Social

Security Ruling 00-4p (“SSR 00-4p”), the ALJ had a duty to investigate whether

the VE’s testimony was consistent with the DOT or not.

      Our task, here, is to determine whether the ALJ’s decision is supported by

substantial evidence and is based upon proper legal standards. See Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). Eligibility for

disability insurance benefits requires that the claimant is under a disability. 42

U.S.C. § 423(a)(1)(E). In order to determine whether a claimant is disabled, the

SAA applies a 5-step sequential evaluation. 20 C.F.R. § 404.1520(a). This

process includes an analysis of whether the claimant: (1) is unable to engage in

substantial gainful activity; (2) has a severe medically determinable physical or

mental impairment; (3) has such an impairment that meets or equals a Listing and

meets the duration requirements; (4) can perform his past relevant work, in light of

his residual functional capacity; and (5) can make an adjustment to other work, in

light of his residual functional capacity, age, education, and work experience. 20

C.F.R. § 404.1520(a)(4).

                                          3
              Case: 12-12425     Date Filed: 11/14/2012    Page: 4 of 6

      As to the fifth prong, the Commissioner bears the burden of showing that, in

light of the claimant’s residual functional capacity and other factors, a significant

number of jobs that the claimant can perform exist in the national economy.

Winschel, 631 F.3d at 1180; 20 C.F.R. § 404.1520(a)(4)(v). If such jobs exist,

then the claimant is not disabled. See 20 C.F.R. § 404.1520(a)(4)(v).

      An ALJ may make this determination by posing hypothetical questions to a

VE. See Winschel, 631 F.3d at 1180. In fact, an ALJ may rely solely on the

testimony of a VE in making this determination. Jones v. Apfel, 190 F.3d 1224,

1230 (11th Cir. 1999). For the testimony of a VE to constitute substantial

evidence, “the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Id. at 1229. If there is a conflict between the DOT and

the jobs identified by a VE in response to the hypothetical question, the testimony

of the vocational expert “trumps” the DOT because “the DOT is not the sole

source of admissible information concerning jobs.” Id. at 1229-30 (quotation

omitted). The DOT is not comprehensive, and the SSA does not consider it to be

dispositive. Id. at 1230. Further, a VE is “an expert on the kinds of jobs an

individual can perform based on his or her capacity and impairments.” Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004).




                                          4
                Case: 12-12425    Date Filed: 11/14/2012   Page: 5 of 6

      SSR 00-4p states that when a VE provides evidence about the requirements

of a job or occupation, the ALJ has an affirmative responsibility to ask about any

possible conflict between that VE’s testimony and the DOT. SSR 00-4p. When

the VE’s testimony is inconsistent with the DOT, the ALJ must resolve this

conflict before relying on the VE to determine whether the individual is or is not

disabled. Id.

      Here, in response to the ALJ’s hypothetical question concerning a claimant

with the same impairments and limitations as Leigh, the VE opined that Leigh

could work as a small parts assembler, a ticket seller, and a file clerk or office

helper. See Phillips, 357 F.3d at 1240; Jones, 190 F.3d at 1229. The ALJ asked

the VE if there were any inconsistencies between his opinion and the DOT, and

the VE responded that there were not. Further, Leigh did not offer any evidence

controverting the VE’s opinion, nor did she object to the opinion. Even assuming

that there was an inconsistency between the VE’s opinion and the DOT, the ALJ

did not err in relying on the VE’s opinion to determine that Leigh was not

disabled. See Jones, 190 F.3d at 1229-30 (explaining that the testimony of a VE

trumps the DOT where there is an inconsistency). Because there was no apparent

inconsistency between the VE’s opinion and the DOT, the ALJ’s decision is

supported by substantial evidence. The District Court’s judgment is, accordingly,

                                           5
     Case: 12-12425   Date Filed: 11/14/2012   Page: 6 of 6

AFFIRMED.




                              6